Campbell, J.
I agree that the judgment should be reversed. The alleged slander in this case is charged to have been spoken in December, 1886, or January, 1887, and consisted in a statement by defendant, Stoneman, that Yickers had poisoned Stoneman's cattle some 10 or 11 years before, when the first charge was made, as is not disputed. One McFarlin, on whose testimony the plaintiff relied, testified to an interview with defendant in which McFarlin himself introduced the subject, and did so at plaintiff's suggestion, for the express purpose of drawing out remarks from defendant on the subject, and succeeded in doing so. Another witness, Mr. Armstrong, testified to a conversation three or four years earlier, and drawn out by his own questions in a religious conversation with Stoneman, whom he was trying to interest in religious matters, being engaged in a revival. One Travis was introduced to show slanderous statements to the same effect made long enough ago to have been barred several years. One O. S. Paddock, a minister, who visited defendant in that capacity, related conversations directly connected with defendant’s religious experiences. Other testimony was introduced going back beyond the statutory period, as well as beyond the time declared on.
The defendant introduced testimony tending to prove the truth of the alleged slander, and denied that he had within the statutory period stated any more than his belief that Yickers poisoned his cattle; that not being the form of accusation charged in the declaration. There *424was also considerable testimony bearing collaterally on the relations of the parties. This abstract will sufficiently explain the bearing of the majority opinion.
The testimony of ministers who in their ministerial office drew forth from defendant statements of the ancient transaction which was the ground of suit was not, I think, admissible to show publication of the slander, and was, moreover, privileged.
Neither do I think that a slander once barred can be revived by an admission that it had formerly been made, or that malice can be attached to such an admission fished out for the purpose of renewing it.
I do not think that with the innuendo there was any difficulty in allowing the charge made of poisoning the defendant’s cattle in the way pointed out as meaning a criminal poisoning. No other intentional poisoning could be innocent, and such would be a natural inference from that accusation.
Sherwood, C. J., and Morse, J., concurred with Campbell, J.